                                                 Case 2:21-cv-00563-MTM Document 1 Filed 04/01/21 Page 1 of 12



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                        UNITED STATES DISTRICT COURT
                                            7
                                                                               DISTRICT OF ARIZONA
                                            8
                                            9    Mark Billups,                               No. ____________________________
                                           10                         Plaintiff,
                                                                                             COMPLAINT
                                           11    v.
BENDAU & BENDAU PLLC




                                           12    Han Choi DDS, PLLC, an Arizona
                                                 Professional Limited Liability Company;
                       Phoenix, AZ 85060




                                           13    and Han Choi and Jane Doe Choi, a
                        P.O. Box 97066




                                                 Married Couple,
                                           14
                                                                      Defendant.
                                           15
                                           16
                                           17         Plaintiff, Mark Billups (“Plaintiff”), sues the Defendants, Han Choi DDS, PLLC,

                                           18   and Han Choi and Jane Doe Choi (collectively, “Defendants”) and alleges as follows:
                                           19                              PRELIMINARY STATEMENT
                                           20
                                                      1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees,
                                           21
                                                costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et
                                           22
                                           23   seq.; the Arizona Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”);
                                           24   and the Arizona Wage Act (“AWA”), A.R.S. Title 23, Chapter 8.
                                           25
                                                      2.     The FLSA was enacted “to protect all covered workers from substandard
                                           26
                                                wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
                                           27
                                           28
                                                                                           -1-
                                           29
                                           30
                                                 Case 2:21-cv-00563-MTM Document 1 Filed 04/01/21 Page 2 of 12




                                                728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
                                            1
                                            2   minimum wage of pay for all time spent working during their regular 40-hour
                                            3   workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
                                            4
                                                exempt employees one and one-half their regular rate of pay for all hours worked in
                                            5
                                                excess of 40 hours in a workweek. See 29 U.S.C § 207.
                                            6
                                            7          3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within
                                            8   the State of Arizona.
                                            9
                                                       4.     The AWA, A.R.S § 23-350, et seq., establishes the law regarding the
                                           10
                                                payment of wages within the State of Arizona.
                                           11
BENDAU & BENDAU PLLC




                                           12                                 JURISDICTION AND VENUE
                       Phoenix, AZ 85060




                                           13          5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                        P.O. Box 97066




                                           14
                                                29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of
                                           15
                                                the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
                                           16
                                           17   1367 because the state law claims asserted herein are so related to claims in this action

                                           18   over which this Court has subject matter jurisdiction that they form part of the same case
                                           19
                                                or controversy under Article III of the United States Constitution.
                                           20
                                                       6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
                                           21
                                           22   acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and

                                           23   Defendants regularly conduct business in and have engaged in the wrongful conduct
                                           24
                                                alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.
                                           25
                                                                                          PARTIES
                                           26
                                           27
                                           28
                                                                                              -2-
                                           29
                                           30
                                                 Case 2:21-cv-00563-MTM Document 1 Filed 04/01/21 Page 3 of 12




                                                        7.    At all material times, Plaintiff is an individual residing in Maricopa County,
                                            1
                                            2   Arizona, and is a former employee of Defendants.
                                            3           8.    At all material times, Defendant Han Choi DDS, PLLC was a limited
                                            4
                                                liability company duly licensed to transact business in the State of Arizona. At all
                                            5
                                                material times, Defendant Han Choi DDS, PLLC does business, has offices, and/or
                                            6
                                            7   maintains agents for the transaction of its customary business in Maricopa County,
                                            8   Arizona.
                                            9
                                                        9.    Defendant Han Choi DDS, PLLC is an Arizona limited liability, authorized
                                           10
                                                to do business in the State of Arizona and is at all relevant times Plaintiff’s employer as
                                           11
BENDAU & BENDAU PLLC




                                           12   defined by 29 U.S.C. § 203(d).
                       Phoenix, AZ 85060




                                           13           10.   Under the FLSA, Defendant Han Choi DDS, PLLC is an employer. The
                        P.O. Box 97066




                                           14
                                                FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                                           15
                                                an employer in relation to an employee. At all relevant times, Defendant Han Choi DDS,
                                           16
                                           17   PLLC had the authority to hire and fire employees, supervised and controlled work

                                           18   schedules or the conditions of employment, determined the rate and method of payment,
                                           19
                                                and maintained employment records in connection with Plaintiff’s employment with
                                           20
                                                Defendants. As a person who acted in the interest of Defendants in relation to the
                                           21
                                           22   company’s employees, Defendant Han Choi DDS, PLLC is subject to liability under the

                                           23   FLSA.
                                           24
                                                        11.   Defendants Han Choi and Jane Doe Choi are, upon information and belief,
                                           25
                                                husband and wife. They have caused events to take place giving rise to the claims in this
                                           26
                                           27   Complaint as to which their marital community is fully liable. Han Choi and Jane Doe

                                           28
                                                                                             -3-
                                           29
                                           30
                                                 Case 2:21-cv-00563-MTM Document 1 Filed 04/01/21 Page 4 of 12




                                                Choi are owners of Han Choi DDS, PLLC and were at all relevant times Plaintiff’s
                                            1
                                            2   employer as defined by the FLSA, 29 U.S.C. § 203(d).
                                            3             12.   Under the FLSA, Defendants Han Choi and Jane Doe Choi are employers.
                                            4
                                                The FLSA defines “employer” as any individual who acts directly or indirectly in the
                                            5
                                                interest of an employer in relation to an employee. Han Choi and Jane Doe Choi are
                                            6
                                            7   owners of Han Choi DDS, PLLC. At all relevant times, they had the authority to hire and
                                            8   fire employees, supervised and controlled work schedules or the conditions of
                                            9
                                                employment, determined the rate and method of payment, and maintained employment
                                           10
                                                records in connection with Plaintiff’s employment with Defendants. As persons who
                                           11
BENDAU & BENDAU PLLC




                                           12   acted in the interest of Defendants in relation to the company’s employees, Han Choi and
                       Phoenix, AZ 85060




                                           13   Jane Doe Choi are subject to individual liability under the FLSA.
                        P.O. Box 97066




                                           14
                                                          13.   Plaintiff is further informed, believes, and therefore alleges that each of the
                                           15
                                                Defendants herein gave consent to, ratified, and authorized the acts of all other
                                           16
                                           17   Defendants, as alleged herein.

                                           18             14.   Defendants, and each of them, are sued in both their individual and
                                           19
                                                corporate capacities.
                                           20
                                                          15.   Defendants are jointly and severally liable for the injuries and damages
                                           21
                                           22   sustained by Plaintiff.

                                           23             16.   At all relevant times, Plaintiff was an “employee” of Defendants Han Choi
                                           24
                                                DDS, PLLC and Han Choi and Jane Doe Choi as defined by the FLSA, 29 U.S.C. § 201,
                                           25
                                                et seq.
                                           26
                                           27
                                           28
                                                                                               -4-
                                           29
                                           30
                                                 Case 2:21-cv-00563-MTM Document 1 Filed 04/01/21 Page 5 of 12




                                                       17.     The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
                                            1
                                            2   Defendants Han Choi DDS, PLLC and Han Choi and Jane Doe Choi.
                                            3          18.     At all relevant times, Defendants Han Choi DDS, PLLC and Han Choi and
                                            4
                                                Jane Doe Choi were and continue to be “employers” as defined by the FLSA, 29 U.S.C. §
                                            5
                                                201, et seq.
                                            6
                                            7          19.     The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
                                            8   Defendants Han Choi DDS, PLLC and Han Choi and Jane Doe Choi.
                                            9
                                                       20.     At all relevant times, Plaintiff was an “employee” of Defendants Han Choi
                                           10
                                                DDS, PLLC and Han Choi and Jane Doe Choi as defined by the Arizona A.R.S. § 23-
                                           11
BENDAU & BENDAU PLLC




                                           12   350, et seq.
                       Phoenix, AZ 85060




                                           13          21.     At all relevant times, Defendants Han Choi DDS, PLLC and Han Choi and
                        P.O. Box 97066




                                           14
                                                Jane Doe Choi were and continue to be “employers” as defined by A.R.S. § 23-350.
                                           15
                                                       22.     At all relevant times, Plaintiff was an “employee” of Defendants Han Choi
                                           16
                                           17   DDS, PLLC and Han Choi and Jane Doe Choi as defined by A.R.S. § 23-362.

                                           18          23.     At all relevant times, Defendants Han Choi DDS, PLLC and Han Choi and
                                           19
                                                Jane Doe Choi were and continue to be “employers” as defined by A.R.S. § 23-362.
                                           20
                                                       24.     Defendants Han Choi DDS, PLLC and Han Choi and Jane Doe Choi
                                           21
                                           22   individually and/or through an enterprise or agent, directed and exercised control over

                                           23   Plaintiff’s work and wages at all relevant times.
                                           24
                                                       25.     Plaintiff, in his work for Defendants Han Choi DDS, PLLC and Han Choi
                                           25
                                                and Jane Doe Choi, was employed by an enterprise engaged in commerce that had annual
                                           26
                                           27   gross sales of at least $500,000.

                                           28
                                                                                             -5-
                                           29
                                           30
                                                 Case 2:21-cv-00563-MTM Document 1 Filed 04/01/21 Page 6 of 12




                                                      26.    At all relevant times, Plaintiff, in his work for Defendants Han Choi DDS,
                                            1
                                            2   PLLC and Han Choi and Jane Doe Choi, was engaged in commerce or the production of
                                            3   goods for commerce.
                                            4
                                                      27.    At all relevant times, Plaintiff, in his work for Defendants Han Choi DDS,
                                            5
                                                PLLC and Han Choi and Jane Doe Choi, was engaged in interstate commerce.
                                            6
                                            7         28.    Plaintiff, in his work for Defendants Han Choi DDS, PLLC and Han Choi
                                            8   and Jane Doe Choi, regularly handled goods produced or transported in interstate
                                            9
                                                commerce.
                                           10
                                                                             NATURE OF THE CLAIM
                                           11
BENDAU & BENDAU PLLC




                                           12         29.    Defendants own and/or operate as Defendant Han Choi DDS, PLLC, an
                       Phoenix, AZ 85060




                                           13   enterprise located in Maricopa County, Arizona.
                        P.O. Box 97066




                                           14
                                                      30.    Defendant Han Choi DDS, PLLC does business as “Trusmilenow Peoria.”
                                           15
                                                      31.    Plaintiff was hired by as a dental assistant in or around January 2020 and
                                           16
                                           17   worked for Defendants until approximately February 4, 2021.

                                           18         32.    Plaintiff was hired to work for Defendants by Defendant Han Choi.
                                           19
                                                      33.    Defendants, in their sole discretion, agreed to pay Plaintiff $22.00 per hour
                                           20
                                                for all hours he worked.
                                           21
                                           22         34.    During the time that Plaintiff worked for Defendants, Plaintiff worked

                                           23   approximately 40 hours per week.
                                           24
                                                      35.    Defendants did not pay Plaintiff his paycheck for his final two weeks of
                                           25
                                                work for Defendants.
                                           26
                                           27
                                           28
                                                                                           -6-
                                           29
                                           30
                                                 Case 2:21-cv-00563-MTM Document 1 Filed 04/01/21 Page 7 of 12




                                                       36.    As a result, Defendants failed to compensate Plaintiff any wage whatsoever
                                            1
                                            2   for Plaintiff’s final two weeks of work.
                                            3          37.    As a result of Defendants’ having willfully and improperly failed to
                                            4
                                                compensate Plaintiff any wage whatsoever for Plaintiff’s final two weeks of work,
                                            5
                                                Defendants failed to pay the applicable minimum wage to Plaintiff.
                                            6
                                            7          38.    As a result of Defendants’ having willfully and improperly failed to
                                            8   compensate Plaintiff any wage whatsoever for Plaintiff’s final two weeks of work,
                                            9
                                                Defendants violated 29 U.S.C. § 206(a).
                                           10
                                                       39.    As a result of Defendants’ having willfully and improperly failed to
                                           11
BENDAU & BENDAU PLLC




                                           12   compensate Plaintiff any wage whatsoever for Plaintiff’s final two weeks of work,
                       Phoenix, AZ 85060




                                           13   Defendants have violated the AMWA, A.R.S. § 23-363.
                        P.O. Box 97066




                                           14
                                                       40.    As a result of Defendants’ having willfully and improperly failed to
                                           15
                                                compensate Plaintiff any wage whatsoever for Plaintiff’s final two weeks of work,
                                           16
                                           17   Defendants have violated the AWA, A.R.S. § 23-351, et seq.

                                           18          41.    Defendants have and continue to violate the FLSA by not paying Plaintiff
                                           19
                                                the full applicable minimum wage for all hours worked during his regular workweeks.
                                           20
                                                       42.    Defendant have and continue to violate the AMWA by not paying Plaintiff
                                           21
                                           22   the full applicable minimum wage for all hours worked during his regular workweeks.

                                           23          43.    Defendant have and continue to violate the AWA by not paying Plaintiff
                                           24
                                                wages owed for all hours worked during his regular workweeks.
                                           25
                                                       44.    Plaintiff is a covered employee within the meaning of the FLSA.
                                           26
                                           27          45.    Plaintiff is a covered employee within the meaning of the AMWA.

                                           28
                                                                                           -7-
                                           29
                                           30
                                                 Case 2:21-cv-00563-MTM Document 1 Filed 04/01/21 Page 8 of 12




                                                       46.    Plaintiff is a covered employee within the meaning of the AWA.
                                            1
                                            2          47.    Plaintiff was a non-exempt employee.
                                            3          48.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                                            4
                                                of his rights under the FLSA.
                                            5
                                                       49.    Defendants individually and/or through an enterprise or agent, directed and
                                            6
                                            7   exercised control over Plaintiff’s work and wages at all relevant times.
                                            8          50.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                            9
                                                from Defendants compensation for unpaid wages, an additional amount equal amount as
                                           10
                                                liquidated damages, interest, and reasonable attorney’s fees and costs of this action under
                                           11
BENDAU & BENDAU PLLC




                                           12   29 U.S.C. § 216(b).
                       Phoenix, AZ 85060




                                           13          51.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                        P.O. Box 97066




                                           14
                                                from Defendants compensation for unpaid wages, an additional amount equal to twice the
                                           15
                                                unpaid wages as liquidated damages, interest, and reasonable attorney’s fees and costs of
                                           16
                                           17   this action under A.R.S § 23-363.

                                           18          52.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           19
                                                from Defendants compensation for his unpaid wages at an hourly rate, to be proven at
                                           20
                                                trial, in an amount that is treble the amount of his unpaid wages, plus interest thereon,
                                           21
                                           22   and his costs incurred under A.R.S. § 23-355.

                                           23                     COUNT ONE: FAIR LABOR STANDARDS ACT
                                           24                        FAILURE TO PAY MINIMUM WAGE

                                           25          53.    Plaintiff realleges and incorporates by reference all allegations in all
                                           26   preceding paragraphs.
                                           27
                                           28
                                                                                             -8-
                                           29
                                           30
                                                 Case 2:21-cv-00563-MTM Document 1 Filed 04/01/21 Page 9 of 12




                                                       54.         Defendants willfully and improperly failed to compensate Plaintiff any
                                            1
                                            2   wage whatsoever for Plaintiff’s final two weeks of employment.
                                            3          55.         As a result, Defendants failed to pay the applicable minimum wage to
                                            4
                                                Plaintiff.
                                            5
                                                       56.         Defendants’ practice of willfully and improperly failing to compensate
                                            6
                                            7   Plaintiff any wage whatsoever for Plaintiff’s final two weeks of work violated the FLSA,
                                            8   29 U.S.C. § 206(a).
                                            9
                                                       57.         Plaintiff is therefore entitled to compensation for the full applicable
                                           10
                                                minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                           11
BENDAU & BENDAU PLLC




                                           12   liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                       Phoenix, AZ 85060




                                           13          WHEREFORE, Plaintiff, Mark Billups, respectfully requests that this Court grant
                        P.O. Box 97066




                                           14
                                                the following relief in Plaintiff’s favor, and against Defendants:
                                           15
                                                       A.          For the Court to declare and find that the Defendant committed one of more
                                           16
                                           17                      of the following acts:

                                           18                 i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §
                                           19
                                                                          206(a), by failing to pay proper minimum wages;
                                           20
                                                             ii.          Willfully violated minimum wage provisions of the FLSA, 29
                                           21
                                           22                             U.S.C. § 206(a) by willfully failing to pay proper minimum wages;

                                           23          B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                           24
                                                                   determined at trial;
                                           25
                                                       C.          For the Court to award compensatory damages, including liquidated
                                           26
                                           27                      damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;

                                           28
                                                                                                  -9-
                                           29
                                           30
                                                 Case 2:21-cv-00563-MTM Document 1 Filed 04/01/21 Page 10 of 12




                                                       D.     For the Court to award prejudgment and post-judgment interest;
                                            1
                                            2          E.     For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                            3                 action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
                                            4
                                                              forth herein;
                                            5
                                                       F.     Such other relief as this Court shall deem just and proper.
                                            6
                                            7                    COUNT TWO: ARIZONA MINIMUM WAGE ACT
                                                                     FAILURE TO PAY MINIMUM WAGE
                                            8
                                            9          58.    Plaintiff realleges and incorporates by reference all allegations in all

                                           10   preceding paragraphs.
                                           11
BENDAU & BENDAU PLLC




                                                       59.    Defendants willfully and improperly failed to compensate Plaintiff any
                                           12
                                                wage whatsoever for Plaintiff’s final two weeks of employment.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          60.    As a result, Defendants failed to pay the applicable minimum wage to

                                           15   Plaintiff.
                                           16
                                                       61.    Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
                                           17
                                                required minimum wage rate violates the AMWA, A.R.S. § 23-363.
                                           18
                                           19          62.    Plaintiff is therefore entitled to compensation for the full applicable

                                           20   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                           21   liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                                           22
                                                       WHEREFORE, Plaintiff, Mark Billups, respectfully requests that this Court grant
                                           23
                                           24   the following relief in Plaintiff’s favor, and against Defendants:

                                           25          A.     For the Court to declare and find that the Defendants committed one of
                                           26                 more of the following acts:
                                           27
                                           28
                                                                                            -10-
                                           29
                                           30
                                                Case 2:21-cv-00563-MTM Document 1 Filed 04/01/21 Page 11 of 12




                                                             i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
                                            1
                                            2                            363, by failing to pay proper minimum wages;
                                            3               ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
                                            4
                                                                         § 23-363 by willfully failing to pay proper minimum wages;
                                            5
                                                      B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                            6
                                            7                     determined at trial;
                                            8         C.          For the Court to award compensatory damages, including liquidated
                                            9
                                                                  damages pursuant to A.R.S. § 23-364, to be determined at trial;
                                           10
                                                      D.          For the Court to award prejudgment and post-judgment interest;
                                           11
BENDAU & BENDAU PLLC




                                           12         E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                       Phoenix, AZ 85060




                                           13                     action pursuant to A.R.S. § 23-364 and all other causes of action set forth
                        P.O. Box 97066




                                           14
                                                                  herein;
                                           15
                                                      F.          Such other relief as this Court shall deem just and proper.
                                           16
                                           17                               COUNT THREE: ARIZONA WAGE ACT
                                                                              FAILURE TO PAY WAGES OWED
                                           18
                                           19         63.         Plaintiff realleges and incorporates by reference all allegations in all

                                           20   preceding paragraphs.
                                           21         64.         Defendants willfully failed or refused to pay Plaintiff wages for the hours
                                           22
                                                that Plaintiff worked for them during the final two workweeks of his employment.
                                           23
                                           24         65.         Defendant’s practice of willfully failing to pay Plaintiff wages for labor

                                           25   performed violates the AWA, A.R.S. § 23-351.
                                           26
                                           27
                                           28
                                                                                                -11-
                                           29
                                           30
                                                 Case 2:21-cv-00563-MTM Document 1 Filed 04/01/21 Page 12 of 12




                                                       66.    Plaintiff is therefore entitled to compensation for the full applicable
                                            1
                                            2   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                            3   liquidated damages, together with interest, costs, and reasonable attorney fees.
                                            4
                                                       WHEREFORE, Plaintiff, Mark Billups, individually, respectfully requests that
                                            5
                                                this Court grant the following relief in Plaintiff’s favor, and against Defendants:
                                            6
                                            7          A.     For the Court to declare and find that the Defendants violated A.R.S. Title
                                            8                 23, Chapter 2, by failing to pay wages owed to Plaintiff;
                                            9
                                                       B.     For the Court to award compensatory damages, including treble the amount
                                           10
                                                              of wages owed to Plaintiffs, pursuant to A.R.S. § 23-355, to be determined
                                           11
BENDAU & BENDAU PLLC




                                           12                 at trial;
                       Phoenix, AZ 85060




                                           13          C.     For the Court to award prejudgment and post-judgment interest;
                        P.O. Box 97066




                                           14
                                                       D.     For the Court to award Plaintiff reasonable attorneys’ fees and costs;
                                           15
                                                       E.     Such other relief as this Court shall deem just and proper.
                                           16
                                           17
                                           18                                   JURY TRIAL DEMAND
                                           19
                                                       Plaintiff hereby demands a trial by jury on all issues so triable.
                                           20
                                           21          RESPECTFULLY SUBMITTED this 1st Day of April, 2021.
                                           22
                                                                                           BENDAU & BENDAU PLLC
                                           23
                                           24                                                      By: /s/ Christopher J. Bendau
                                                                                                   Clifford P. Bendau, II
                                           25                                                      Christopher J. Bendau
                                                                                                   Attorneys for Plaintiff
                                           26
                                           27
                                           28
                                                                                            -12-
                                           29
                                           30
